Name: Council Regulation (EC) NoÃ 1563/2006 of 5 October 2006 concerning the conclusion of the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros
 Type: Regulation
 Subject Matter: European construction;  fisheries;  Africa;  economic conditions;  international affairs
 Date Published: nan

 20.10.2006 EN Official Journal of the European Union L 290/6 COUNCIL REGULATION (EC) No 1563/2006 of 5 October 2006 concerning the conclusion of the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) By Regulation (EEC) No 1494/88 (2), the Council approved, on behalf of the European Economic Community, an Agreement with the Islamic Federal Republic of the Comoros on fishing off Comoros. The two parties began negotiations to replace that Agreement, in accordance with the provisions thereof, with a new fisheries Partnership Agreement. (2) As a result of those negotiations, a new Agreement was initialled on 24 November 2004. (3) The Partnership Agreement provides for the strengthening of economic, financial, technical and scientific cooperation in the fisheries sector with a view to ensuring the conservation and sustainable exploitation of resources, together with partnerships between undertakings aimed at developing, in the common interest, economic activities in the fisheries and related sectors. (4) That Agreement should be approved. (5) Following the entry into force of the new Agreement, Regulation (EEC) No 1494/88 will become obsolete and must therefore be repealed for reasons of clarity, HAS ADOPTED THIS REGULATION: Article 1 The Fisheries Partnership Agreement between the European Community and the Union of the Comoros is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community. Article 3 Regulation (EEC) No 1494/88 is hereby repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 October 2006. For the Council The President K. RAJAMÃ KI (1) Opinion delivered on 6.9.2006 (not yet published in the Official Journal). (2) OJ L 137, 2.6.1988, p. 18.